Citation Nr: 1740069	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-18 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a right knee disability, and if so, entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a bilateral foot disability (claimed as gout arthritis or bumps on feet), and if so, entitlement to service connection for a foot disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss, and if so, entitlement to service connection for bilateral hearing loss

4.  Entitlement to service connection for a right ankle disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from June 1958 to March 1962. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge at a May 2017 video-conference hearing; a transcript of the hearing is associated with the claims file.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c).  ("advanced age" is defined as 75 or more years of age).   

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if any action, on his part, is required.


FINDINGS OF FACT

1.  An April 2000 rating decision denied service connection for right knee and bilateral foot disabilities. 

2.  A unappealed June 2001 Board decision denied service connection for right knee and bilateral foot disabilities.

3.  An unappealed March 2005 rating decision denied reopening the service connection claims relevant to right knee and bilateral foot disabilities.

4.  An unappealed February 2010 rating decision denied service connection for bilateral hearing loss.

5.  In February 2014 the Veteran requested that the claims for right knee, bilateral foot, and bilateral hearing loss disabilities be reopened.

4.  Evidence received since the March 2005 and February 2010 rating decisions denying service connection for right knee, bilateral foot and bilateral hearing loss disabilities, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims for right knee, bilateral foot and bilateral hearing loss disabilities, and raises reasonable possibilities of substantiating the claims.

5.  A right knee disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service.

6.  A bilateral foot disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service.

7.  The preponderance of the evidence shows that the Veteran's right ankle disability was not present in service; degenerative arthritis was not shown until many years thereafter and such is not related to service or to an incident of service origin. 


CONCLUSIONS OF LAW

1.  The March 2005 and February 2010 rating decisions denying the claims for service connection for right knee, bilateral foot, and bilateral hearing loss disabilities are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2016). 

2.  New and material evidence has been received to reopen the claims of service connection for right knee, bilateral foot, and bilateral hearing loss disabilities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for service connection for right knee disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for bilateral foot disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for right ankle disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.



Right knee and bilateral foot- New and material analysis 

Historically, an April 2000 rating decision denied the Veteran's claims of service connection for right knee and bilateral foot disabilities on the basis that there was no evidence to support that the right knee disability was directly related to service; and there was no evidence of a current bilateral foot disability.  A June 2001 Board decision also denied the issues.  An unappealed March 2005 rating decision denied reopening the Veteran's claims on the basis that no new and material evidence had been received.  No additional evidence pertinent to these issues was associated with the claims file within the appeal period following the March 2005 rating decision. See 38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the March 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for right knee and bilateral hip disabilities was received in February 2014.

Since the March 2005 rating decision, the Veteran submitted additional evidence, to include private treatment records that suggests there is a nexus between the Veteran's current right knee disability and his military service; the records also shows a current bilateral foot disability.  This evidence is new, in that it was not previously of record at the time of the previous rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claims of service connection for right knee and bilateral foot disabilities.

Bilateral hearing loss- New and Material analysis

Historically, an unappealed February 2010 rating decision denied the Veteran's claim of service connection for a bilateral hearing loss disability on the basis that there was no evidence that the bilateral hearing loss was directly related to military service.  No additional evidence pertinent to this issue was associated with the claims file within the applicable appeal period.  See 38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the February 2010 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for a bilateral hearing loss disability was received in February 2014.

Since the February 2010 rating decision, the Veteran submitted additional evidence, to include private treatment records that suggests there is a nexus between the Veteran's current hearing loss disability and his military service.  This evidence is new, in that it was not previously of record at the time of the previous rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a bilateral hearing loss disability.

In sum, accordingly, the Board reopens the Veteran's claims of entitlement to service connection for right knee, bilateral foot, and bilateral hearing loss disabilities for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis) listed under 38 C.F.R. 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.  

Right knee disability

The Veteran contends that he has a right knee disability due to an injury he sustained while on active duty.  Indeed, he has indicated in statements and his testimony that while on active duty he injured his right knee as a result of a fall down the stairs.  He states that he suffers daily with pain.

The Veteran's service treatment records (STRs) include a record dated in July 1958 that notes complaints of "trick knee"; however, physical examination was negative for any knee disability.  The Veteran was subsequently seen in September 1959 for right knee complaints after a fall, x-ray was negative and a diagnosis of internal derangement/bipartate patella, right knee secondary to a fall down the stairs was provided.  On February 1962 service separation examination, the Veteran voiced no complaints with regards to his right knee; and clinical evaluation of his lower extremities was normal.  

Post-service records document the Veteran was involved in a motor vehicle accident that occurred in May1998.  He underwent surgery for open comminuted fracture of the right patella.

During August 2014 VA knee examination, the examiner thoroughly reviewed the Veteran's claims file.  Physical examination was unremarkable; however right knee degenerative arthritis was noted by x-ray.  The examiner indicated that the Veteran's right knee disorder was less likely than not incurred in or caused by any in-service event or injury.  His reasoning for reaching that opinion was based on his review of the medical records, to include the fact the Veteran was involved in a post-service motor vehicle accident in 1998, that resulted in him having to undergo surgery.  Further, the examiner indicated that the right knee pain is most likely a residual to the surgery and the degenerative arthritis was most likely due to the natural process of aging.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability.  In this regard, the Board places great probative weight on the August 2014 VA examiner's opinion that the Veteran's current right knee disability was not related to his service, to include any in-service injury.  The Board finds that the August 2014 VA examination report clearly reflects consideration of the lay statements of record, including his contentions that his right knee disability began in service, and provides adequate rationale supported by the STRs and the Veteran's post-service medical history.  Furthermore, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board accords the greatest probative weight as to the etiology of the Veteran's right knee disability to the VA examiner's August 2014 opinion.

Moreover, no medical evidence of record adequately refutes the VA examiner's opinion.  In this regard, none of the Veteran's post-service treatment records, including his VA treatment records, documents an etiological relationship between his current right knee disability and his service.  

The Board has also considered whether service connection is warranted on a presumptive basis.  The Board notes, however, the record fails to show that the Veteran's right knee arthritis manifested to a degree of 10 percent within the one year following his discharge from active duty.  The first diagnosis of right knee arthritis is during the August 2014 VA examination, 52 years post-service. Additionally, as will be further discussed herein, the Veteran has not provided a credible account of a continuity of symptomatology.  As such, presumptive service connection for right ankle disability, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

In this regard, the Veteran has stated that he began to experience problems with his right knee during service following the injury and that those problems have continued since service.  The Board finds that his statements concerning the onset and continuity of symptoms associated with current right knee disability are inconsistent with and contradicted by the other evidence of record.  For example, while the Veteran was seen for a right knee injury during service, no right knee disability was noted.  On his separation examination, the Veteran voiced no complaints with regards to his right knee, and clinical evaluation of his lower extremities was normal.  Moreover the post-service treatment records show no complaints of or treatment for a chronic right knee disability. 

Although the Veteran contends that his right knee disability is related to his service, the Board finds that his opinion is afforded less weight than the opinion provided by the VA examiner.  Laypersons are often competent to provide opinions regarding the etiology of a disorder.  The Board finds, however, that the opinion of the medical examiner is more probative than the Veteran's.  The examiner is a medical professional, who has experience, education, and expertise that the Veteran is not shown to have.  The examiner's opinion was based upon a review of the record, including the evidence that the Board has found credible.  As such, it is afforded more weight than the opinion provided by the Veteran.

Therefore, based on the foregoing, the Board finds that service connection for a right knee disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board notes, however, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral foot disability

The Veteran contends that he has a bilateral foot disability that is a result of his active duty service.  Indeed, he has indicated in statements and his testimony that while on active duty he was seen for a bilateral foot disability.

The Veteran's STRs show the Veteran was seen in June 1959 for knots on his feet that he says was there for 3 months.  He stated that he did not remember getting bit by any insects.  On February 1962 service separation examination, the Veteran voiced no complaints with regards to his feet; and clinical evaluation of his feet was normal.  

Post-service treatment records show diagnoses of and treatment for a bilateral foot condition, to include gouty tophi, right hallux; as well as neuroma, right foot second interspace.  An April 2014 statement from the Veteran's private provider, J.O., DPM appears to suggest the Veteran's bilateral foot disability is related to service.

During August 2014 VA foot examination, the examiner thoroughly reviewed the Veteran's claims file.  The examiner diagnosed hallux valgus, pes planus, and gouty arthritis.  The examiner subsequently opined that the Veteran's current diagnoses were not due to his military service.  He noted that the Veteran was seen for bumps on his feet during service, which he reported would come and go.  The examiner noted that this is not consistent with bone spurs or gouty tophi.  The examiner noted that the separation examination did not reveal a foot condition; and that the Veteran was diagnosed with gout in March 2011 and was not seen again until surgery in December 2011 in order to remove gouty tophi from the right great toe, some 49 years post-service.  The examiner noted that gouty arthritis was established by an October 2012 MRI.  The examiner indicated that it is more likely than not that the Veteran's bilateral foot pain/condition is caused by his gouty arthritis and significant acquired bilateral pes planus which was also not documented during military service and not shown to be related to service.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral foot disability.  In this regard, the Board places great probative weight on the August 2014 VA examiner's opinion that the Veteran's current bilateral foot disability was not related to his service, to include any claimed in-service injury.  The Board finds that the August 2014 VA examination report clearly reflects consideration of the lay statements of record, including his contentions that his bilateral foot disability began in service, and provides adequate rationale supported by the STRs and the Veteran's post-service medical history.  Furthermore, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board accords the greatest probative weight as to the etiology of the Veteran's bilateral foot disability to the VA examiner's August 2014 opinion.

Moreover, no medical evidence of record adequately refutes the VA examiner's opinion.  In this regard, none of the Veteran's post-service treatment records, including his VA treatment records, documents an etiological relationship between his current bilateral foot disability and his service.  The Board observes that the April 2014 statement from J.O., DPM appears to suggest the bilateral foot disability is related to service.  The Board notes, however, J.O., DMP offers no clear reasoning as to how he arrives at the conclusion.  Further, the conclusion is not supported by the evidence of record.  As noted, although there is a notation in service that the Veteran was seen for knots on both feet, there is no medical evidence that the Veteran's current foot disability is related to the noted knots in service.  In fact, the examiner indicated that the current foot disability does not manifest as knots that "come and go".

The Board has also considered whether service connection is warranted on a presumptive basis.  The Board notes, however, the record fails to show that the Veteran's bilateral foot arthritis manifested to a degree of 10 percent within the one year following his discharge from active duty.  The first diagnosis of bilateral foot arthritis is in March 2011, 49 years post-service.  Additionally, as will be further discussed herein, the Veteran has not provided a credible account of a continuity of symptomatology.  As such, presumptive service connection for bilateral foot disability, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

In this regard, the Veteran has stated that he began to experience problems with his feet during service and that those problems have continued since service.  The Board finds that his statements concerning the onset and continuity of symptoms associated with current bilateral foot disability are inconsistent with and contradicted by the other evidence of record.  For example, although the Veteran was seen once during service for knots on both feet, no bilateral foot disability was noted.  On his separation examination the Veteran voiced no complaints with regards to his feet, and clinical evaluation of his feet was normal.  Moreover the post-service treatment records show treatment for gouty arthritis, which has been shown not to be service-related. 

Although the Veteran contends that his bilateral foot disability is related to his service, the Board finds that his opinion is afforded less weight than the opinion provided by the VA examiner.  Laypersons are often competent to provide opinions regarding the etiology of a disorder.  The Board finds, however, that the opinion of the medical examiner is more probative than the Veteran's.  The examiner is a medical professional, who has experience, education, and expertise that the Veteran is not shown to have.  The examiner's opinion was based upon a review of the record, including the evidence that the Board has found credible.  As such, it is afforded more weight than the opinion provided by the Veteran.

Therefore, based on the foregoing, the Board finds that service connection for a bilateral foot disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board notes, however, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral foot disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Right ankle

The Veteran contends that he has a right ankle disability due to an injury he sustained while on active duty.  Indeed, he has indicated in statements and his testimony that while on active duty he injured his right ankle as a result of a fall down the stairs.  He states that he suffers daily with pain.

The Veteran's STRs show no complaints of or treatment for a right ankle condition; however he is competent to report that he experienced a right ankle injury during service.  On February 1962 service separation examination, the Veteran voiced no complaints with regards to his right ankle; and clinical evaluation of his lower extremities was normal.

Post-service treatment records show no specific complaints of or treatment for a right ankle condition.  An April 2014 statement from the Veteran's private provider, J.O., DPM appears to suggest the Veteran's right ankle disability is related to service.

During August 2014 VA ankle examination, the examiner thoroughly reviewed the Veteran's claims file.  Physical examination was unremarkable; however right ankle degenerative arthritis was noted by x-ray.  The examiner indicated that the Veteran's right ankle disorder was less likely than not incurred in or caused any in-service event or injury.  His reasoning for reaching that opinion was based on his review of the medical records, the fact the Veteran voiced no complaints during service, and there was no documented traumatic event with regards to the right ankle.  Further, the examiner indicated that the right ankle degenerative arthritis was most likely due to the natural process of aging. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right ankle disability.  In this regard, the Board places great probative weight on the August 2014 VA examiner's opinion that the Veteran's current right ankle disability was not related to his service, to include any claimed in-service injury.  The Board finds that the August 2014 VA examination report clearly reflects consideration of the lay statements of record, including his contentions that his right ankle disability began in service, and provides adequate rationale supported by the STRs and the Veteran's post-service medical history.  Furthermore, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board accords the greatest probative weight as to the etiology of the Veteran's right ankle disability to the VA examiner's August 2014 opinion.

Moreover, no medical evidence of record adequately refutes the VA examiner's opinion.  In this regard, none of the Veteran's post-service treatment records, including his VA treatment records, document an etiological relationship between his current right ankle disability and his service.  The Board observes that the April 2014 statement from J.O., DPM appears to suggest the right ankle is related to service.  The Board again notes, however, J.O., DMP offers no clear reasoning as to how he arrives at the conclusion.  Further, the conclusion is not supported by the evidence of record.  As noted, there is no medical evidence that the Veteran sustained a chronic right ankle disability due to his claimed right ankle injury in service, nor did he offer any complaints with regards to the right ankle during service.

The Board has also considered whether service connection is warranted on a presumptive basis.  The Board notes, however, the record fails to show that the Veteran's right ankle arthritis manifested to a degree of 10 percent within the one year following his discharge from active duty.  The first diagnosis of right ankle arthritis is during the August 2014 VA examination, 52 years post-service. Additionally, as will be further discussed herein, the Veteran has not provided a credible account of a continuity of symptomatology.  As such, presumptive service connection for right ankle disability, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

In this regard, the Veteran has stated that he began to experience problems with his right ankle during service and that those problems have continued since service. The Board finds that his statements concerning the onset and continuity of symptoms associated with current right ankle disability are inconsistent with and contradicted by the other evidence of record.  For example, while the Veteran was seen for various issues during service, he was not seen for right ankle complaints and no right ankle disability was noted.  On his separation examination, the Veteran voiced no complaints with regards to his right ankle, and clinical evaluation of his lower extremities was normal.  Moreover the post-service treatment records show no specific complaints of or treatment for a chronic right ankle disability. 
Although the Veteran contends that his right ankle disability is related to his service, the Board finds that his opinion is afforded less weight than the opinion provided by the VA examiner.  Laypersons are often competent to provide opinions regarding the etiology of a disorder.  The Board finds, however, that the opinion of the medical examiner is more probative than the Veteran's.  The examiner is a medical professional, who has experience, education, and expertise that the Veteran is not shown to have.  The examiner's opinion was based upon a review of the record, including the evidence that the Board has found credible.  As such, it is afforded more weight than the opinion provided by the Veteran.

Therefore, based on the foregoing, the Board finds that service connection for a right ankle disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board notes, however, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right ankle disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having been received, the claims of service connection for right knee, bilateral foot, and bilateral hearing loss is reopened, and to this extent only, the appeal is granted.

Service connection for right knee disability is denied.

Service connection for bilateral foot disability is denied.

Service connection for right ankle disability is denied.


REMAND

Since the most recent April 2016 SOC regarding entitlement to service connection for bilateral hearing loss, additional relevant evidence has been associated with the claims file, to include an October 2016 private audiological evaluation and notably, a December 2016 VA examination report.  Ordinarily no waiver of AOJ consideration of evidence is necessary, as the Veteran's substantive appeal was received after February 2, 2013.  See 38 U.S.C.A. § 7105 (e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).  The Board notes, however, the December 2016 VA examination report was obtained by the VA, rather than submitted by the Veteran.  See 38 C.F.R. § 20.1304 (c) (2016) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative").  

As such, a remand is required for the issuance of a supplemental statement of the case (SSOC).  See 38 C.F.R. §§ 19.31, 19.37.  In consideration of this evidence, which is not redundant of the evidence already of record, the law requires that the Board return the appeal to the AOJ for initial consideration.  38 C.F.R. § 20.1304 (c) (2016).  Upon remand, this new evidence, as well as all additional evidence submitted since the issuance of the April 2016 SOC, should be considered when readjudicating the Veteran's claim for service connection for bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claim for service connection for bilateral hearing loss on appeal with consideration of the additional evidence associated with the claims folder since the issuance of the April 2016 SOC, including the October 2016 private audiological evaluation as well as the December 2016 VA examination.  If the claim for service connection for bilateral hearing loss remains denied, provide the Veteran and his representative with a SSOC and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


